DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
The application currently being examined is a continuation of U.S. Patent No. 10,643,171 B1.  Although the application’s current claims are broader than those of the parent patent, Examiner has determined that the application’s claims still claim enough of the parent patent’s claimed features to avoid prior art rejections in this Office action.  As part of making this determination, Examiner performed an updated prior art search.  However, note that there are double patenting rejections over the parent patent, below in this Office action.
Claim Objections
Claims 36-40 are objected to because of the following informalities:  The preambles of each of these claims refer to one or more non-transitory computer-readable media, where it appears that a reference to a system is meant, based on claim dependencies.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 12-15 of U.S. Patent No. 10,643,171 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims of the patent anticipate the above claims of the application.  See the below table for how the subject matter of the two sets of claims correspond:
Claims of this application being examined:
Corresponding parent patent claims:
21, 28, 35
1, 7, 13-14
22, 29, 36
1
23, 30, 37
1, 8, 15
24, 31, 38
1
25, 32
1, 14
26, 33, 39
5, 12
27, 34, 40
6


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Siragusa, US 20150294266 A1, discloses:
- a computer-implemented method to dynamically adjust delivery locations based on locations of user computing devices (paragraph [0010] (“In one aspect, embodiments of the present invention are directed to a computer system that allows for the dispatching and delivery of physical objects or products to mobile, non-fixed end-points. Such systems could be used, for example, to schedule a local delivery of products to a customer or recipient using a mobile device while the customer is on the move, e.g., walking in a park, and have the delivery sent to the customer wherever the customer happens to be at the time of delivery.”); paragraph [0020] (“The system 10 includes a customer mobile device 12, a central server 14 and a delivery person mobile device 16.”; “Each mobile device includes position-sensing equipment that is configured to determine a current location of the respective device 12, 16, as known in the art.”); paragraph [0025] (“If the customer selects the option of “deliver to my location,” the order information or message sent to the central server 14 indicates that the customer wishes to have the items delivered to his or her current location at the time of delivery. The message can also indicate whether the customer's mobile device 12 has the requisite ability to update the customer's position in real-time or near-real time.”); paragraph [0028] (“As shown in FIG. 4, the delivery person device 16 can be configured to include a map interface 18 to allow the the delivery person to view his or her own current location as well as the customer's last reported location (as retrieved by the delivery person device 16 from the server 14 or directly from the customer device 12) on the map 18. The map 18 can further show routing instructions for the current route from the delivery person to the customer. Routing can be calculated dynamically based on the current location of the delivery person and the last known or reported location of the customer using known techniques. The delivery person device 16 can be further configured to alert the delivery person if the customer has moved from the last reported or known location for more than a predetermined distance.”));
- by one or more computing devices associated with a delivery system (paragraph [0010] (“In one aspect, embodiments of the present invention are directed to a computer system that allows for the dispatching and delivery of physical objects or products to mobile, non-fixed end-points.”; “In other aspects, embodiments of the invention are directed to the software-implemented on such a system and corresponding computer-implemented methods that perform the various functions that effect the dispatching and delivery of physical products, such as updating the location of the customer and the location of the delivery person, routing of the delivery person to the customer, as will be further described below.”));
- obtaining a current location of a user computing device associated with delivery of one or more products to be delivered directly to a current location of the user computing device (paragraph [0010] (“In one aspect, embodiments of the present invention are directed to a computer system that allows for the dispatching and delivery of physical objects or products to mobile, non-fixed end-points. Such systems could be used, for example, to schedule a local delivery of products to a customer or recipient using a mobile device while the customer is on the move, e.g., walking in a park, and have the delivery sent to the customer wherever the customer happens to be at the time of delivery.”); paragraph [0020] (“The system 10 includes a customer mobile device 12, a central server 14 and a delivery person mobile device 16.”; “Each mobile device includes position-sensing equipment that is configured to determine a current location of the respective device 12, 16, as known in the art.”); paragraph [0022] (“A customer can make an online order of a product on the mobile device 12 of the customer (“customer device”), by using a browser of the customer device 12 to access a vendor's website or using a native mobile app installed on the customer device 12 capable of performing online ordering and/or transactions.”); paragraph [0025] (“If the customer selects the option of “deliver to my location,” the order information or message sent to the central server 14 indicates that the customer wishes to have the items delivered to his or her current location at the time of delivery.”); paragraph [0028]);
- wherein the location of the delivery agent computing device is current (paragraph [0028] (“As shown in FIG. 4, the delivery person device 16 can be configured to include a map interface 18 to allow the the delivery person to view his or her own current location as well as the customer's last reported location (as retrieved by the delivery person device 16 from the server 14 or directly from the customer device 12) on the map 18.”; “Routing can be calculated dynamically based on the current location of the delivery person and the last known or reported location of the customer using known techniques.”));
- determining a route between the current location of the delivery agent computing device and the current location of the user computing device, wherein the route is based on the current location of the delivery agent computing device and the current location of the user computing device (paragraph [0025] (“If the customer selects the option of “deliver to my location,” the order information or message sent to the central server 14 indicates that the customer wishes to have the items delivered to his or her current location at the time of delivery.”); paragraph [0028] (“Routing can be calculated dynamically based on the current location of the delivery person and the last known or reported location of the customer using known techniques.”); paragraph [0029] (“The mobile device 12 of the customer can likewise periodically update the central server 14 (or optionally, the delivery person device 16 directly) with the customer's current location, as well as receive updated information about the delivery person's current location and estimated time of arrival.”));
- determining subsequent current locations of the user computing device and the delivery agent computing device, and determining a subsequent route based on the two subsequent current locations (paragraph [0029]).
b.  Horstemeyer, US 20080046326 A1, discloses:
- logging a location of a user computing device and a location of a delivery agent computing device associated with delivery of one or more products to be delivered (Figure 1; paragraph [0089] (“The notification service can be implemented in connection with any vehicle 17 for delivering items to a destination or for picking up items at a destination. Items can include any of many various types of packages or goods to be delivered or picked up, for example but not limited to, mail, pizza, beverages, shipping vessels, containers, produce, etc.”); paragraph [0174] (“BS manager 41 is designed to receive the travel data transmitted from MT manager 29 and to monitor the travel of the MT attached to the MTCU 15 by monitoring the travel of the MTCU 15.”; “Data manager 67 is designed to store the travel data for each MTCU 15 being monitored in a database 94, which is preferably a relational database having a number of tables 68, but other databases are possible, for example, flat-file database, inverted-list database, one made up of lookup tables, etc.”); paragraph [0176] (“a PCD travel data table 68i having information pertaining to travel of a tracked PCD 75”); paragraph [0360]; paragraph [0427] (“The notification system 10 can track the location of the PCD 75 and the MT 17 by using any of the location tracking techniques that have been previously described. Travel data associated with the MT 17 can be stored in a table 68e, while travel data associated with the PCD 75 can be stored in a PCD travel data table 68i of database 94 (FIG. 5A).”)); determining an estimated time of delivery (Figure 1; Figure 5A; Figure 5B; paragraph [0028]; paragraph [0202] (“If the preference data and/or request for travel data indicates that the user is to be notified when the MTCU 15 is a certain time from the selected destination, the monitoring mechanism 69 is then designed to determine the estimated time of arrival of the MTCU 15 at the destination based on this distance.”)).
c.  Taylor, US 20150347964 A1, discloses:
- wherein the routing is calculated at a central system (Figure 1; paragraph [0006] (“FIG. 1 illustrates an exemplary delivery system 100 having a delivery vehicle 102 in communication with a computing device 104.”); paragraph [0007] (“As illustrated in FIG. 1, in an exemplary approach system 100 includes a computing device 104 configured to compute a primary delivery route 122 based on a plurality of primary delivery addresses 124 for a plurality of delivery packages 126.”)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628